715 N.W.2d 887 (2006)
475 Mich. 885
Deborah MOFFAT, Individually and as Personal Representative of the Estate of Russell Moffat, Deceased, Plaintiff-Appellant,
v.
Charles A. WISELEY, Ronald N. Weiser, and McKinley Associates, Inc., Defendants-Appellees.
Docket No. 130361. COA No. 256775.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the December 13, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.